UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
 STEPHEN COLE-HATCHARD,                                       :
                              Plaintiff,                      :
                                                              :
 v.                                                           :
                                                              :
 GEORGE HOEHMANN, as Supervisor for the :
 Town of Clarkstown, New York, and in his                     :
 individual capacity; FRANK BORELLI, as                       :   ORDER
 Councilman and Deputy Supervisor for the Town :
 of Clarkstown, New York, and in his individual :                 16 CV 5900 (VB)
 capacity; JOHN J. NOTO, as Councilman for the :
 Town of Clarkstown, New York, and in his                     :
 individual capacity; ADRIENNE D. CAREY, as :
 Councilwoman for the Town of Clarkstown, New :
 York, and in her individual capacity; TOWN OF :
 CLARKSTOWN, NEW YORK; and TOWN                               :
 BOARD OF THE TOWN OF CLARKSTOWN, :
 NEW YORK,                                                    :
                              Defendants.                     :
--------------------------------------------------------------x

         By letter-motion dated May 25, 2021, plaintiff requests the Court seal attachment #8 in

docket number 208. (Doc. #209). Paragraph 3.B. of Judge Briccetti’s Individual Practices

requires motions or letter-motions for approval of sealed or redacted filings to explain the

reasons for seeking to file that information under seal. In his letter-motion, plaintiff provides no

reason why attachment #8 should be sealed. It is clear the relevant documents are judicial

documents subject to a common law and First Amendment presumption in favor of public

access, Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), and the

Court finds plaintiff has failed to show a sufficient basis to justify filing under seal attachment #8

in docket number 208.




                                                           1
       Accordingly, plaintiff’s motion to seal is DENIED WITHOUT PREJUDICE to refiling in

accordance with Judge Briccetti’s Individual Rules.

       The Clerk is directed to terminate the letter-motion. (Doc. #209).

Dated: May 25, 2021
       White Plains, NY
                                            SO ORDERED:



                                            ____________________________
                                            Vincent L. Briccetti
                                            United States District Judge




                                               2
